                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DELWANNA SIMPSON,                                 :
                            Plaintiff             :              CIVIL ACTION
                     v.                           :              No. 18-2272
                                                  :
TEMPLE UNIVERSITY AND T.J. LOGAN,                 :
                   Defendants                     :


                                          ORDER

       This 1st day of August, 2019, upon consideration of Plaintiff’s Motion to Amend the

Complaint (ECF No. 32) and Defendants’ Response (ECF No. 34), it is hereby ORDERED that

Plaintiff’s Motion is DENIED. The time within which Plaintiff must respond to the pending

Motion for Summary Judgment is extended to September 3, 2019.


                                                       /s/ Gerald Austin McHugh
                                                  United States District Judge
